FILE COPY



         RE: Case No. 15-0529                        DATE: 7/17/2015
         COA #: 12-13-00379-CV            TC#:   12-2467-C/B
STYLE:MARTHA N.      HILL   AND   GARY   HILL
   v.    WINNON   EARL   SWORD


        Today the Supreme Court of Texas received and
filed a motion for extension of time to file petition
for review pursuant to Rule 53.7(f)              in the above
numbered and styled case.


                            MS.   CATHY   S.    LUSK
                            CLERK,   TWELFTH COURT OF A
                            1517 WEST FRONT, SUITE 35
                            TYLER, TX  75702